ORDER
PER CURIAM.
Charles Cashner (“Husband”) appeals from the trial court’s setting aside a default dissolution of marriage judgment. Husband contends the trial court erred in sustaining Anne Connolly’s (‘Wife”) motion to set aside the default judgment based on extrinsic fraud because there was not sufficient evidence of fraud, and in denying his motion for summary judgment. Husband also argues the trial court abused its discretion in not awarding Husband attorney’s fees.
We have reviewed the briefs of the parties and the record on appeal, including the documents contained in the supplemental legal file filed by Wife and her motion to file the supplemental legal file that was taken with the case is granted. *911We find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).